             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )   CRIMINAL NO.: 1:19-0059-KD-MU
                                            )
JUAN GUTIERREZ DE LA FUENTE,                )
                                            )
       Defendant.                           )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 24) and without any objection having been filed, Defendant Juan Gutierrez De La

Fuente’s plea of guilty to Count One of the Indictment is now accepted and the Defendant

is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for Friday, July 26, 2019 at 11:00 a.m.

in Courtroom 4B, 155 St. Joseph Street, Mobile, Alabama 36602 under separate order.

(Doc. 25).

                      DONE the 6th day of May 2019.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
